DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment and Arguments
Applicant’s amendments, in the Amendment filed February 16, 2021, to the independent claims are commensurate with the Examiner’s interview with Applicant as evidenced by the Interview Summary mailed on February 1, 2021. Thus, the Examiner agrees with Applicant’s remarks on pages 2 and 9-11 of the Amendment. Accordingly, the prior art rejections under 35 U.S.C. 102 and 103 have been overcome. However, the amendments raise new issues under 35 U.S.C. 112(a) and 112(b). Therefore, the application is not in condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claims 1, 9, and 17, these claims have been amended to recite a number of additional features, but one with ordinary skill in the art would find that these claims contain new matter.
The disclosure does not disclose where the asset localization process 1100, asset-area localization process 1101, and asset-area defect classification process 1102 of figure 11 produces “first bounded coordinates” and “second bounded coordinates” as is now required by these claims. The disclosure discloses that the training images include labels and coordinates to “denote the area where the asset” and specific asset-areas of interest are located in each image. 
Therefore, Claims 1, 9, and 17 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 2-8 and 10-16, these claims respectively depend from one of independent Claims 1 or 9. As a result, these claims incorporate all of the limitations of either independent Claim 1 or independent Claim 9. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.  Thus, “A decision on whether a claim is indefinite under 35 U.S.C. 112(B) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.”  See MPEP § 2173.02.
For Claims 1, 9, and 17, these claims have been amended to recite a number of additional features, but one with ordinary skill in the art would find these claims confusing because these claims do not make it clear when one image is operated on or when a plurality of images are operated on.
The disclosure discloses a three-level defect identification process that operates on a plurality of images representing different viewpoints of an object, but operates on only one image at a time. See figures 7, 10, and 11. Specifically, figure 11 shows the reception of a plurality of images, but also shows an asset localization process 1100, an asset-area localization process 1101, and an asset-area defect classification process 1102 that operate on one of those 
For example, the claim requires the receipt of a plurality of images and applying the first model to those images to determine a region of interest in each of those images, but then the claim requires applying a second model to only one of those regions of interest and applying a third model to a localized area of the only one of those regions. One with ordinary skill in the art would be left wondering what is done with the determined region of interest for the other images. As discussed above, the invention processes one image at a time. Thus, these claims should unambiguously reflect that for each image, the first, second, and third model are applied to yield defects, but they do not. 
Therefore, Claims 1, 9, and 17 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
To overcome the rejection, the Examiner recommends language along the following:
A method for identifying defects of an object, comprising: 
receiving a plurality of images of the object, wherein the object is a transportation asset, and for each image of the plurality of images of the object:
using a first model to determine a region of interest corresponding to the object, the determined region of interest defining an area of the object within the respective image and having first coordinates; 
using a second model to identify localized areas of the object within the determined region of interest, the localized areas of the object defining components or subsections of the object within the respective image and having second coordinates; and 

For the purposes of examination, the Examiner has interpreted the claims in accordance with the Examiner’s recommendation.
As for Claims 2-8 and 10-16, these claims respectively depend from one of independent Claims 1 or 9. As a result, these claims incorporate all of the limitations of either independent Claim 1 or independent Claim 9. 
Therefore, at least on this basis, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure for the following reasons:
The ‘583 Patent (cited in the IDS filed July 8, 2020) and the ‘203 Publication (cited in the attached form PTO-892) both disclose detecting vehicle damage using multiple models.
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
April 1, 2021